Mr. Justice Heydeneeldt
delivered the opinion of the Court.
Mr. Ch, J. Murray concurred.
We have often held, that possession is evidence [279] of title; but *itis equally true, that possession gives a right of action against a mere trespasser, even where title may be shown to exist in another. So, where a party can show nothing but a prior possession, that reliance may fail, if it be shown that he voluntarily abandoned his possession without the purpose of returning.
In this case, Caulfield’s first claim of possession was answered by the allegation of abandonment, and the jury found against him. Then his present possession is that of a trespasser, if Bequette’s possession was prior to it. S.o the jury found, after it was fairly left to them.
Judgment affirmed.